Citation Nr: 1205663	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bipolar disorder with depression.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the RO in Nashville, Tennessee, which denied reopening for a claim of service connection for a right knee disability and from a June 2006 rating decision which denied service connection for bipolar disorder with depression, coronary artery disease and reflux and from a May 2007 rating decision which denied service connection for headaches.  

Regardless of the RO's decision to reopen the right knee claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

An appellant's claim for service connection should have been construed broadly by VA as a claim for service connection for any disability of the relevant body system.  Claimants may not be competent to diagnose a particular disability, but may competently describe symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board, in construing a claim, must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Veteran has made general statements regarding his right knee and heart disabilities while the medical evidence tends to show multiple diagnoses for each.  To that end, the Board has recharacterized both the right knee and heart disability claims to encompass any current disability of either.  

The Veteran testified that his employability has been adversely affected by his service-connected disabilities.  The Board, at present, has jurisdiction only over service connection claims.  Ratings are "downstream" issues and require a second Notice of Disagreement to confer jurisdiction on the Board.  See Grantham.  Accordingly, the issue of entitlement to a total rating for compensation purposes based on individual unemployability, including extraschedular consideration under 38 C.F.R. § 4.16(b), is REFERRED to the RO for appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).

The Veteran testified before a Decision Review Officer at the RO in January 2010 and before the undersigned at a June 2011 hearing at the RO.  Transcripts have been associated with the file.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking service connection for bipolar disorder.

2.  An October 1993 RO rating decision, of which the Veteran was notified in October 1993, denied the Veteran's claim of entitlement to service connection for a right knee prepatellar bursitis.

3.  The Veteran failed to perfect an appeal of the October 1993 rating decision.

4.  Additional evidence received since the October 1993 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a right knee disability.

5.  The Veteran's current right knee disability is not related to the inservice complaints of right knee pain, diagnosed as bursitis.  

6.  The Veteran has chronic headaches which have been present since his service in the Persian Gulf War.  

7.  The Veteran's GERD was not caused or aggravated by medication for his PTSD or right knee disability and is not otherwise related to service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the appeal for service connection for bipolar disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The October 1993 rating decision, denying the claim of service connection for a right knee disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been submitted for the claim of entitlement to service connection for a right knee disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The Veteran's right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

5.  The Veteran's chronic headaches were incurred in by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

6.  The Veteran's GERD was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Withdrawn Appeal

In January 2010, the Veteran sent a letter indicating that he withdrew his claim for service connection for bipolar disorder.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of January 2010, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

As to the claim of service connection for headaches, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  Similarly, reopening has been granted for the right knee disability claim.  See 38 C.F.R. § 3.156(a).  The Board will proceed to review the decision on the merits.  As such, the Board finds that any error related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's right knee and GERD claims, August 2005 and April 2006 letters fully satisfied the duty to notify provisions except for the degree of disability and effective date elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Corrected notice was not provided in duty to notify letters.  Since the Board has concluded that the preponderance of the evidence is against the claims for service connection for the right knee and GERD, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran requested that records from Walker and Prasad be associated with the claims file.  The RO did so in 2005.  The Veteran made the same request again in 2010.  The RO, unaware the records were already in the file, attempted to obtain the records again.  The office responded that no records were available.  As the records had already been obtained, the Board finds that the record is complete.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded January and February 2010 medical examinations to obtain opinions as to whether his right knee disability was the result of service and whether his GERD was the result of medication for service-connected disabilities.  The opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, supra.  

The January 2010 VA examination and opinion did not address the aggravation theory of secondary service connection for GERD.  Medical opinions are required for individual theories of entitlement when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion is not needed for an aggravation theory of secondary service connection for GERD because the only evidence indicating the Veteran's GERD was related to medication for service-connected disabilities is his own lay statements.  As will be discussed below, the Board has found that the Veteran's lay evidence is incompetent and of no probative weight.  The remaining evidence does not support a finding that an inservice event, injury or disease occurred.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

III. New and Material Evidence

The Nashville RO denied service connection for right knee prepatellar bursitis in an October 1993 rating decision.  The Veteran was notified that same month.  The Veteran filed a November 1993 Notice of Disagreement.  The appeal was denied in a March 1994 Statement of the Case.  The SOC was provided to the Veteran and notice of his procedural and appellate rights was sent to the Veteran's address of record.  The Veteran did not respond.  The Board concludes that the October 1993 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service connection for right knee pre-patellar bursitis was denied in October 1993 for lack of a current disability.  The rating decision noted that the condition was considered acute and resolved by separation without permanent residual disability.  To reopen, the new and material evidence must be received showing either a current chronic disability or that a current disability is related to service.

The Veteran's current VA and private treatment records show diagnoses of osteoarthritis of the right knee and medical meniscus tear of the right knee.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

IV. Service Connection

The Veteran contends that he has a variety of disabilities as a result of service or service-connected disabilities.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has contended at various times that he was exposed to various toxic chemicals and substances during his service in the Persian Gulf War.  Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  In order for these provisions to apply, the disability in question must either be "undiagnosed" or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome.  Certain infectious diseases may also be service-connected presumptively.  The Board notes that all of the Veteran's claimed disabilities have in fact been diagnosed, meaning they are not "undiagnosed," are not chronic multisymptom illnesses and are not the rest of infectious diseases.  As such, none are eligible for presumptive service connection under 38 C.F.R. § 3.317.  The Board turns to the alternative theories of entitlement.  

a. Right Knee Disability

The Veteran has had multiple diagnoses of right knee disorders over the course of more than two decades, including bursitis, tendonitis, calcification of the medial meniscus, tear of the medial meniscus and arthritis.  The Board will consider service connection for a right knee disability generally.  See Clemons.  

The Veteran has submitted several statements and testified before the undersigned to the effect that he began having persistent right knee pain during training in 1983 which has continued to the present.  

The Veteran is presently diagnosed with right knee arthritis.  At a February 2010 VA examination, the examiner noted tricompartmental arthritis of the right knee.  The current disability element of service connection is well established.  

The Veteran contends that he had knee pain during training in 1983 which has persisted and resulted in the current disability.  The record reflects that the Veteran's right knee complaints have resulted in numerous diagnoses over the years.  During service, the Veteran complained of right knee pain in April 1983 and March 1984.  In March 1984, the Veteran reported two weeks of right knee discomfort.  The Veteran reported that the problem was present when he did a lot of walking or during cold weather.  The Veteran was diagnosed with pre-patellar bursitis.  The Veteran had a May 1984 periodic examination in which no lower extremity disorder was noted.  The Veteran separated from his initial period of active service in 1985.  At an August 1985 physical examination for separation, the Veteran was noted to have had intermittent acute pre-patellar bursitis with no abnormalities noted during the exam.  At a redeployment examination in 1991, the Veteran endorsed swollen or painful joints on his report of medical history.  The examination noted no clinical findings.  The Veteran's history of knee injury in 1984 was noted, though the knee was listed as the left.  

With respect to the Veteran's contentions that he has experienced right knee pain since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Pain is certainly within the province of competent lay evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board notes that the Veteran has insisted in some of his statements that he also had right knee treatment in October 1982.  The service treatment records reflect that the October 1982 treatment was for the right ankle, not knee.  

The Veteran has contended that he was misdiagnosed and improperly treated in service.  He has made the contention repeatedly in January and February 2006 and June 2008 statements.  The Veteran offers no basis for these contentions.  He does not have any medical expertise which would allow him to assess a misdiagnosis or improper treatment.  He does not report a doctor who told him that the knee was misdiagnosed or improperly treated.  The Board affords these contentions no weight.

Although the Veteran had complaints of right knee pain in service and was found to have bursitis in 1983, his later treatment records show that he had a variety of other right knee disorders in the years that followed.  He was found to have patellar tendonitis with diffuse thickening of the patellar tendon but no internal derangement by an October 1996 MRI, patellar tendonitis and patellofemoral syndrome in November 1997, a posterior horn and body meniscal tear with an intraosseous ganglion cyst by a July 2005 MRI, before finally being diagnosed with the present tricompartmental arthritis.  Importantly, the bursitis did not reappear.  Thus, while the Veteran is competent to report pain in his right knee, the diagnosed cause of pain has shifted repeatedly in the time since his separation from service.  Whether those shifts are consistent with a disease or injury process incurred in service is a medical question for which neither the Veteran nor the Board is qualified to answer.  

The February 2010 VA examination opinion indicates that the Veteran's current arthritis is not related to the inservice complaints of pain and bursitis.  The examiner conducted a physical examination of the Veteran and listened to his contentions of continuous pain since service.  The examiner reviewed the claims file and the records contained therein.  The examiner provided a reasoned opinion on that basis that the bursitis would not have resulted in the current arthritis.  

The Veteran obtained a June 2006 opinion that the current disability is related to service from a Dr. Moffat, who has performed two surgeries on the right knee.  The doctor indicated that the Veteran had a history of knee pain since 1984 in the military and that the current disability was likely related to that service.  

Dr. Moffat's opinion is unreliable for reasons related to the factual predicate of the opinion.  The doctor does not indicate that he reviewed the Veteran's claims file, which contains an extensive history of right knee evaluation.  The records obtained from Dr. Moffat's office indicate that the Veteran was initially seen in August 2005.  The Veteran reported his history of knee pain since service and that he had been followed by VA since service.  The Veteran was referred to Moffat by another doctor, whose records are of record.  Moffat's notes indicate that the Veteran had no significant prior work-up of the right knee.  This, however, is not the case.  The Veteran has had repeated evaluations with varying diagnoses.  The Board finds that the February 2010 opinion is more probative as it based on the extensive medical history present in the claims file.

The Veteran's current disability of right knee tricompartmental arthritis is not related to service.  The Veteran has had numerous problems in his right knee and many evaluations.  While the Veteran is competent and credible to report right knee pain since service, the remaining evidence shows a variety of knee disorders.  The Veteran's report is entitled to probative value only to the extent that he has had pain.  The Veteran is not competent to report that the parade of diagnoses was either wrong or that it represents a single process of disability such that the knee pain represents a chronic disability present since service.  Thus, the Veteran's statements of pain are belied by differing physical findings since service.  The February 2010 opinion outweighs Dr. Moffat's opinion in relying on a comprehensive history.  The Board finds that the Veteran's current disability of tricompartmental arthritis is at least as likely as not related to service.  The Board concludes that service connection for a right knee disability is not warranted.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's osteoarthritis of the right knee was not diagnosed until 2005, two decades after separation from his initial period of service and more than a decade after separation from his second period of service.  The Board concludes that the presumption is not satisfied.

As such, the Board finds that the preponderance of the evidence is against the Veteran's right knee disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




b. Headaches

The Veteran contends that he has had chronic headaches since his return from the Persian Gulf in 1991.  For the reasons that follow, the Board concludes that service connection is warranted.  

The Veteran testified before the undersigned and at a January 2010 Decision Review Officer hearing that he has had headaches since he returned from the Persian Gulf in 1991.  Review of the Veteran's service treatment records and VA treatment records show that he began complaining of recurrent headaches in 1991.  The Veteran had treatment for recurrent headaches in June 1994 and August 1997.  At these occasions, the Veteran reported a history of recurrent headaches since returning from the Persian Gulf.  A September 1997 head CT scan report indicated that the Veteran had no abnormalities of the head.  The diagnosis was chronic headaches two or three times a week since 1991.  

Review of the Veteran's service treatment records shows that no discharge physical examination is available.  

The evidence reflects that the Veteran has a diagnosis of chronic headaches and that these headaches began on his return from the Persian Gulf in 1991.  The Veteran is competent and credible to report recurrent headaches.  The medical evidence supports the presence of a diagnosable disorder.  The Veteran's lay evidence is supported by the medical evidence of record.  The Board finds that the Veteran has had a chronic headache disability that began in service and has been continuous to the present.  Service connection is warranted.  See Hickson.  

As such, the Board finds that the evidence is at least in equipoise in favor of the Veteran's headache claim.  The benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



V. Secondary Service Connection

Unlike the foregoing claims, the Veteran contends that he has GERD not as a result of an incident inservice but as a result of medications for his PTSD and right knee disabilities.

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

The Veteran contends that he has developed GERD as a result of medications that he takes for service-connected disabilities.  In particular, he states that his medications for PTSD and his right knee disability resulted in his GERD.  

The Veteran would not have the ability to understand the pathophysiologic mechanism that would result in causing or aggravating his GERD.  Furthermore, he has not reported that a medical professional has ever told him that such a relationship is possible, much less probable in his case.  Thus, the Board finds that the Veteran's statements and testimony on this issue are not competent.  See Jandreau, Buchanan.  The Board affords his lay statements no probative weight.  

The Veteran was seen for a January 2010 VA examination to resolve whether his medications were responsible for his GERD.  The examiner interviewed the Veteran and conducted a physical examination and reviewed the Veteran's claims file and treatment records.  The examiner listed the Veteran's medications for PTSD and right knee.  The examiner indicated that reflux disease was not among the listed side effects for any of the medications.  The examiner concluded that the medications could not have caused the GERD.  The RO requested the right knee medications be included in the opinion in the event of a grant of service connection for the right knee.  While the Board has denied service connection for the right knee above, the inclusion of the right knee medications does not alter the outcome of the GERD opinion.  

The Board finds that the preponderance of the evidence is against a causal or aggravation relationship between the Veteran's medications and his GERD.  As discussed, the Veteran's statements are of no probative weight.  The examiner has indicated that none of his medications have reflux disease as potential side effect.  There is no medical evidence contrary to the January 2010 opinion.  Although the Board has granted service connection for headaches above, the Veteran's treatment records do not reflect ongoing medication for headaches.  Thus, there is no causal relationship.  The Board notes that the January 2010 opinion did not address aggravation of GERD by the medications.  First, the Veteran's statements are without probative weight regarding any relationship, to include aggravation.  The treatment records in the claims file do not suggest aggravation by the medications.  The January 2010 examination report and opinion did not suggest aggravation.  Thus, there is no probative evidence suggesting an aggravation nexus between the GERD and the medication for PTSD.  No further opinion is necessary.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  The Board concludes that service connection on a secondary basis for GERD is not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's GERD claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







ORDER

The appeal for service connection for bipolar disorder with depression is dismissed.

Reopening of a claim for service connection for a right knee disability is granted; the appeal is granted to this extent only.  

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for gastroesophageal reflux disease (GERD) is denied.


REMAND

The Board must remand the heart disability claim for a VA examination.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's medical records indicate intermittent findings of sinus bradycardia, cardiomegaly, high cholesterol, angina and coronary artery disease.  The Veteran's VA treatment records show that he had treatment for complaints of chest pain in September 1992.  The Veteran reported at that time the pains had been intermittent for a while.  The Veteran was provided differing diagnoses, including cardiomegaly, sinus bradycardia and equivocal angina.  The Veteran's separation from his last period of service in August 1991 and September 1992 is within the one year presumptive period for service connection.  Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain heart disorders (such as cardiovascular-renal disease, arteriosclerosis, endocarditis, pericarditis, and myocarditis) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran currently claims he has a current heart disability as a result of this chest pain.  The Veteran was not provided a VA examination pursuant to this claim.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine (1) the diagnosis of any heart disorder(s) which may be present, and (2) whether any such heart disorder is as likely as not etiologically related to the chest pain complaints noted in 1992.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The examiners should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


